DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsch et al. (U.S. Patent No. 3,161,265) in view of Mills (U.S. Application Publication No. 2010/0251653).
Regarding claim 33, Matsch discloses a vacuum wall or an appliance comprising: an inner case (12) that defines a storage space (col. 1, lines 12-18); an outer case (10) spaced apart by a distance from the inner case, wherein the outer case and the inner 
Matsch fails to teach wherein the distance keeping member is configured to support one surface of the radiation blocking film and being positioned between the inner case and the radiation blocking film.
Mills discloses a vacuum wall or an appliance (par. 3) with distance keeping members (112) configured to support one surface of the radiation blocking film and positioned between the inner case and the radiation blocking film (Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the apparatus of Matsch with the distance keeping member taught by Mils, in order to stabilize the blocking film and since such a modification would be a simple substitution of one know element for another to achieve a predictable result.
Regarding claims 34-44, the modified apparatus of Matsch teaches wherein the supporting member is positioned between the inner case and the outer case after being .

Response to Arguments
Applicant's arguments filed 8/9/2021 with respect to claims 33-44 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the type of radiation blocked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The glass fiberboard is capable of blocking at least some types of radiation and therefore reads on the limitations as currently claimed.

Allowable Subject Matter
Claims 21-32 and 45-56 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733